MODIFICATION AND AMENDMENT AGREEMENT




This Modification and Amendment Agreement (“Agreement”) dated as of March 17,
2008 is entered into by and among Wizzard Software Corporation, a Colorado
corporation (the “Company”) and the subscribers identified on the signature page
hereto (each herein a “Subscriber” and collectively “Subscribers” or the
“Parties”).




WHEREAS, the Company and the Subscribers are parties to a Subscription Agreement
(“Subscription Agreement”) dated October 26, 2006, as amended on December 8,
2006 relating to an aggregate investment by Subscribers of up to $2,375,000 of
principal amount of promissory notes (“Notes”) of the Company convertible into
shares of the Company’s $.001 par value common stock and Common Stock Purchase
Warrants (“Warrants”) in the amounts set forth on Schedule A attached hereto;
and




WHEREAS, the Company and Subscribers desire to restructure the terms of the
Transaction Documents to their mutual benefit.




NOW THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscribers hereby agree as
follows:




1.

All the capitalized terms employed herein shall have the meanings attributed to
them in the Subscription Agreements and the documents and agreements delivered
therewith (“Transaction Documents”).




2.

The Maturity Date of the Note is amended to April 27, 2009.




3.

As incentive for the parties to execute this Agreement, not later than five
business days after the date of this Agreement, the Company will deliver an
aggregate of 400,000 shares of Class C Common Stock per Warrant (in the amounts
designated on Schedule A hereto) pro-rata to Subscribers (“C Warrants”) who
execute this Agreement.  The C Warrants will be exercisable for a term of three
years at $2.85 per share.  Subscribers are granted all of the anti-dilution
protections as described in Section 3.4 of the Class A Warrants and Section
12(b) of the Subscription Agreement in connection with the C Warrants and Shares
issuable upon exercise of the C Warrants.  Subscribers are also granted the
piggy-back registration rights described in Section 11.1(ii) of the Subscription
Agreement in connection with the C Warrant Shares.  In the event the Shares
underlying the C Warrants are not registered, then the C Warrants will have no
expiration date.  The Company represents that upon exercise of the C Warrants,
the C Warrant Shares will be fully paid and non-assessable.




4.

The Company undertakes to make a public announcement on Form 8-K describing this
Agreement not later than the fourth business day after the execution of this
Agreement.




5.

For the benefit of the parties hereto, the Company hereby makes all the
representations, warranties, covenants undertakings and indemnifications
contained in the Transaction Documents, as if such representations were made by
the Company as of this date.  The Subscribers hereby make all of the
representations, warranties, covenants, indemnifications and undertakings
contained in the Transaction Documents as if such representations were made by
the Subscribers as of this date.




6.

Subject to the modifications and amendments provided herein, the Transaction
Documents shall remain in full force and effect, including but not limited to
the accrual of interest and liquidated damages, if any.  Except as expressly set
forth herein, this Agreement shall not be deemed to be a waiver, amendment or
modification of any provisions of the Transaction Documents or of any right,
power or remedy of the Subscribers, or constitute a waiver of any provision of
the Transaction Documents (except to the extent herein set forth), or any other
document, instrument and/or agreement executed or delivered in connection
therewith, in each case whether arising before or after the date hereof or as a
result of performance hereunder or thereunder.  Except as set forth herein,
the Subscribers reserve all rights, remedies, powers, or privileges





--------------------------------------------------------------------------------

available under the Transaction Documents, at law or otherwise.  This Agreement
shall not constitute a novation or satisfaction and accord of the Transaction
Documents or any other document, instrument and/or agreement executed or
delivered in connection therewith.




7.

Each of the undersigned states that he has read the foregoing Agreement and
understands and agrees to it.




8.

This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to any
other party, it being understood that all parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were an original
thereof.




IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first written above.




WIZZARD SOFTWARE CORPORATION

the “Company”










By: /s/ Christopher J. Spencer







“SUBSCRIBERS”













/s/                                                              

/s/__________________________________

ALPHA CAPITAL ANSTALT

WHALEHAVE CAPITAL FUND LIMITED













/s/_______________________________

GENESIS MICROCAP INC.








--------------------------------------------------------------------------------

SCHEDULE A TO MODIFICATION AGREEMENT










SUBSCRIBERS

ADDITIONAL CLASS C WARRANTS TO BE ISSUED

ALPHA CAPITAL ANSTALT

Pradafant 7

9490 Furstentums

Vaduz, Lichtenstein

Fax: 011-42-32323196

210,372

WHALEHAVEN CAPITAL FUND LTD.

3rd Floor, 14 Par-Laville Road

Hamilton, Bermuda, HM08

Fax (441) 292-1373

146,771

GENESIS MICROCAP INC.

c/o SDC Capital LLC

20 East Sunrise Highway, Suite 302

Valley Stream, NY 11581

Fax:

42,857

TOTAL

400,000






